Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 13th, 2021 has been entered. Claims 4 and 8 have been amended. Claims 3-15 remain pending. Applicant’s amendments to the claims overcome every 112(b) rejection previously set forth in the Non-Final Office Action mailed September 23rd, 2021. 
Allowable Subject Matter
Claims 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 9 and 15 recite a method of extracting silicate particles from plant material which is comminuted and fed into a material inlet. The searched prior art did not show an air classifier apparatus as recited herein, where plant material was comminuted before entering the classifier in order to remove silicate particles. Similar processes and apparatuses are seen in other applications (garbage, etc.) however, the combination of the comminutor and classifier in the instant claims is not seen in the prior art as applied to separating plant particles and silicate particles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed October 13th, 2021, with respect to the corrected claims, have been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on Mon-Fri at (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653 

/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655